DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/21/2022.
No Claims are amended.
Claims 3, 12, 18 are cancelled.
Claim 24 is newly presented.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16,17, 19, 20, 21, 22, 23, 24 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
 


Response to Arguments
Preliminary Note:
On 10/19/2022 the Applicant submitted an AFCP 2.0 request that included claim amendments.
On 11/03/2022 the Examiner entered the 10/19/2022 amendments and wrote an 18-page after final advisory Office action dated 11/03/2022 which fully addressed each claim and all arguments.


Claim Rejections - 35 USC § 103
1. The Applicant states that claims 1, 10, and 17 recite “wherein the image-to-image translation based machine learning algorithm employs (a) at least a first neural network portion that learns to generate mask images from training images, and (b) at least a second neural network portion that learns to remove defects from the training images within areas specified by the mask images” and asserts that the cited prior art does not make these limitations obvious. The Applicant states that specifically “lai does not disclose or suggest a machine learning algorithm that includes two neural network portions.” (emphasis added). The Applicant then asserts that “for at least the foregoing reasons, Applicant respectfully submits that claim 1 and its dependent claims are in condition for allowance. Independent claims 10 and 17 and their respective dependent claims are allowable for corresponding reasons.”

Therefore; at issue is whether or not the combination of prior art (Crary_2018, Wheeler_2007, Isola_2018, Lai_2019), and in particular (Lai_2019) makes obvious a machine learning algorithm that includes two neural network portions.

In response the argument has been considered but it is not persuasive.


First, the Examiner notes that both Lsola_2018 and Lai_2019 teaches Generative Adversarial Networks (GAN). Indeed; Lsola_2018 explicitly teaches to use GANs for image-to-image translations (page 2 left column paragraph 3). Lai_2019 explicitly teaches to use defect masks with GANs to repair different types of defects (par 39). The mere teaching of Generative Adversarial Networks (GANs) makes a machine learning algorithm that includes two neural network portions obvious because, as the name indicates, GANs consists of a generator network portion and an adversarial network portion, often called a discriminator, which adversarially trains the generator by identifying defects.  A generative adversarial network (GAN) is, by its very definition, a machine learning algorithm that includes two neural network portions.

Evidence for this statement is provided by both Goodfellow_2014 who invented GANs in a paper titled Generative Adversarial Nets dated June 2014 (see the attached IDS) and by the archived Generative_Adversarial_Network_Wikipedia_2019 (see the attached IDS) which clearly states “a generative adversarial network (GAN) is a class of machine learning systems invented by Ian Goodfellow in 2014. Two neural networks contest with each other...”.

Nevertheless; the above two references are not specifically required to demonstrate that GANs are in fact an algorithm that includes two neural networks because Isola_2018 clearly teaches this at least in Figure 2 on page 2. G is shown as the generative neural network and D is shows as the discriminator neural network.

Because GANs were taught by both Isola_2018 and Lai_2019 and also because the very definition of GANs is two neural networks (i.e., generator and discriminator) contending with one another and further because the instant specification discloses the claimed two networks as GANs (see instant specification par 8, 9) the Examiner did not consider it necessary to articulate such mapping in fine detail.  Rather the Examiner considered GANs sufficiently known and mapped to Isola_2018 that the Applicant would have understood that Lai_2019 was not particularly relied upon for the teachings the two neural networks, but rather the “mask” image and to “remove defects from the training images with areas specified by the mask images.” In particular the EXPLICIT language of “mask” and “defect” because Isola_2018, while implying these elements to one of ordinary skill in the art does not EXPLICITY recite “mask” and “defect”.

The Examiner previously attempted to communicate this by stating:
“... While Isola_2018 clearly teaches to use conditional generative adversarial networks (cGANs), and while the instant specification clearly indicates that the claimed image masking is performed in conjunction with conditional adversarial networks (instant specification par 8, 9); Crary_2018 and Wheeler_2007 and Isola_2018 does not explicitly teach...”

Nevertheless; to help clarify the situation the Examiner further articulates that teachings of Isola_2018 by providing an updated mapping in the body of the Office action as outlined below.

Isola_2018 makes obvious: “two dimensional image to an image-to-image translation based machine learning algorithm, employs (a) at least a first neural network portion that learn to generate a  image from training images, and (b) at least a second neural network portion that learns to [make defect free images], (page 2 left column paragraph 2 - 3: “... GANs learn a loss that tries to classify if the output image is real or fake, while simultaneously training a generative model to minimize the loss. Blurry images will not be tolerated since they look obviously fake. Because GANs learn a loss that adapts to the data, they can be applied... suitable for image-to-image translation tasks...”; Figure 2: “Training a conditional GAN... the discriminator, D, learns to classify between fake (synthesized by the generator) and real (edge, photo) tuples. The generator, G, learns to fool the discriminator...”; page 3 left column 1st paragraph: “... the generator G is trained to produce outputs that cannot be distinguished from “real” images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generators “fakes”. This training procedure is diagrammed in Figure 2.

NOTE: There are two neural network portions. G is the generator portion and D is the discriminator portions. These are illustrated in Figure 2.

NOTE: While Isola does not EXPLICITLY recite “a mask” nor “to remove defects from the training images with areas specified by the mask images”, Isola is teaching to find indications of “fake” images. Fake images are images that have some sort of errors that indicate they are synthetic/not genuine. Page 2 left column 2nd paragraph teaches that blurring is such an indicator. page 7 section 4.5 par 1 teaches that visible “structural errors” are used to “validate the perceptual realism” if map images. Therefore; Isola, while not explicitly reciting the word “defect”, does provide at least two examples (i.e., blurring, structural errors) of defects.

Additionally; while Isola does not EXPLICITLY recite a “mask” image, Isola does provide an image from the Generator network (Figure 2: Generator G, Image G(x)). This image is then compared to the training set (Figure 2: Training X) by the Discriminator network (Figure 2: Discriminator D) and, the Discriminator looks at the whole area of this image (Figure 2 G(x)). The Discriminator then provides feedback to the Generator according to the whole area of the image. Therefore; while not EXPLICITLY reciting a “mask” the image G(x) is in fact specifying the area in which the Discriminator is looking for errors/defects. Therefore, the image G(x) functions as a mask.

Also; while Isola does not EXPLICITLY recite “remove defects from the training images”, Isola does teach to have a neural network portion that “minimize this loss” and that “GANs learn a loss that adapts to the data” (page 1 left column paragraph 2) where the “loss” are images which are identifiable as being fake (i.e., having defects such as blurring or structural errors). The result of the “adversarial” training (i.e., the discriminator giving feedback to the generator that improves the generator) is that the generated images (G(x)) have fewer and fewer defects over time. 

Therefore; the GANs disclosed by Isola are in fact removing defects from images within an area defined by an image; however, Isola simply does not recite the phraseology of “mask” nor “to remove defects from the training images with areas specified by the mask images.”)

Nevertheless; LAI_2019 makes obvious “mask” image and learns to “remove defects from the training images with areas specified by the mask images.” (par 39: “... mask processor may be applied... through different types of defect mask models, the conditional generative adversarial networks may effectively repair different types of defects...”; par 2: “... repairing or editing images according to the lightweight conditional generative adversarial networks (cGAN)...”; par 4: “... image processing... construct a conditional generative adversarial network model... trained, proceed with repair of the images... a method of image completion for mending the defects... and improving the implementation in the industry...”

Therefore; due to the reasons outlined above, the Applicant’s argument is not persuasive. 
2. The Applicant states that they are presenting new claim 24 which is the original claim 1 as filed.

In response, the limitations of claim 24 are substantially the same as those of claim 1 and are rejected due to the same reasons as claim 1.

3. The Applicant argues that the claims surface defects are manufacturing defects and that the art of record does not teach surface morphs or deformations.

This argument has previously been addressed.  Crary_2018 teaches images of a manufactured part where different colors represent manufacturing variations or defects. The Applicant’s argument is not persuasive. 

End Response to Arguments




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(1) Claims 1, 4, 5, 6, 10, 13, 14, 15, 16, 17, 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crary_2018 (Evaluating the Accuracy of a 3D Printed Part Against the CAD Model, Aug 20, 2018 downloaded from gomeasure3d.com/blog) in view of Wheeler_2007 (2007/0003117 A1) in view of Isola_2018 (Image-to-image Translation with Conditional Adversarial Networks, Nov 26, 2018) in view of Lai_2019 (US 2019/0236759 A1)

Claim 1. Crary_2018 makes obvious “A method (page 6: “... the scanning and evaluating process outlined above... this process can be repeated with any 3D printed shape...”) comprising: obtaining, in a computer aided manufacturing program, a first three dimensional model of at least one actual three dimensional surface of a manufactured object, and a second three dimensional model of at least one source three dimensional surface using as input to a manufacturing process that generated the manufactured object (page 5: “... Geomagic Control X 3D inspection software allows for deep analysis of physical objects when scanned into 3D digital form. In this project, we import both the original CAD file as well as the .stl scan file into the software in order to compare the two. The left photo is the original CAD file (the design blueprint of the part) from SOLIDWORKS and the image on the right is the scan file we acquired from the 3D scanner (scanned 3D printed part)”); producing, by the computer aided manufacturing program, a image by [comparison] of point between the first three dimensional model and the second three dimensional model, wherein each of multiple pixel values in the image is a difference 



; and producing, by the computer aided manufacturing program, a third three dimensional model of at least one morphed three dimensional surface corresponding to the at least one source three dimensional surface (page 5 of 6: “... 3D objects can be directly compared to each other for discrepancy in terms of surface area and volume. A 3D comparison tool in Geomagic Control X gives a color map of the measured differences between the two. Red and Orange colors indicate where the printer extruded too much plastic and anywhere that’s blue indicates too little. In general it seems the part may be a bit over extruded. While at the same time, side-to-side there was an average shrinkage of 0.04%. In the future we could potentially turn down the extrusion rate to perhaps 95% as well as scaling up the print size by 0.5% in order to get a more dimensionally accurate part...” NOTE: the height was changed by 5% while the width was changed by 0.05% which means that 3D object was deformed because the height and width were changed by different amounts. page 6: “... scaling factor to compensate for the shrinkage observed and a reduced extrusion rate...”  NOTE: the image of page 6 illustrates that the process of 3D printing based on a CAD model (as illustrated on page 4) where the 3D model was deformed by making a change in the height directions and a different change in the width direction resulting to reduced surface errors when compared to the original 3D object model. ) by [comparison] of points between the first three dimensions model and the second three dimensional model using differences represented by pixel values in the translated version of the two dimensional image (page 6: the image illustrates that a comparison was performed and the different colors, according to the color scale, teach the difference between the models at each pixel location and the different color represents the difference. Each color is a different pixel value), wherein the at least one morphed three dimensional surface of the third three dimensional model includes deformation or warping of the manufactured object as represented in the at least one actual three dimensional surface of the first three dimensional model and also removes at least one surface defect of the manufactured object as represented in the at least one actual three dimensional surface of the first three dimensional model (page 6 of 6: “... the same tester plate was reprinted with a scaling factor to compensate for the shrinkage observed and a reduced extrusion rate to see if this analysis provided positive change in print quality... the results show most of the heat map is green, which indicate that the part is very close to the actual measurement in the original CAD file...” NOTE: This teaches that surface defects of the manufactured object were removed because the surface in now mostly green compared to the image on page 5 of 6 which the surface is mostly yellow and red. NOTE: this teaches deformation or warping because while the side-to-side direction was scaled by 0.05% the top-to-bottom (height) direction was reduced by 5%. The 3D object was therefore deformed by changing the height by 5% while the width was changed by 0.05%. The result of this deformation was reduced surface defects.)

Crary_2018 does not teach “two dimensional” image by “projection” nor “two dimensional” image is a difference “along a projection from a point in the second three-dimensional model to a corresponding point in the first three dimensional model” nor “providing, by the computer aided manufacturing program, the two dimensional image to an image-to-image translation based machine learning algorithm, wherein the image-to-image translation based machine learning algorithm was previously trained using pairs of input images, each of the pairs of input images being a first image representing differences between a nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface, and a second image representing differences between the nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface with one or more included surface defects;“ nor “receiving, by the computer aided manufacturing program, a translated version of the two dimensional image from the image-to-image translation based machine learning algorithm” nor “projection.”


Wheeler_2007 makes obvious “two dimensional” image by “projection” and “two dimensional” image is a difference “along a projection from a point in the second three-dimensional model to a corresponding point in the first three dimensional model” and “projection” (FIG. 3 block 42 – 44: “... project the registered three-dimensional image to generate a simulated two-dimensional image... compare the two-dimensional image and the simulated two-dimensional image...” NOTE: registration aligns points along a projection from a point in the second three-dimensional model to corresponding points. par 21: “... the registration solver 16 registers the images with one another by establishing point correspondence between the images.... the process of registration, which is also referred to as... superimposition... register the images with one another before comparing the images for differences or changes...”).

Crary_2018 and Wheeler are analogous art because they are from the same field of endeavor called comparative analysis and diagnosis using computer assisted detection and/or diagnosis (CAD) algorithms. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Crary_2018 and Wheeler_2007. The rationale for doing so would have been that Crary_2018 teaches perform comparative analysis and diagnose the difference tween two image. Michael_2016 teaches to perform comparative analysis and diagnose differences by registering items and converting the 3D image to 2D images. Therefore, it would have been obvious to combine Crary_2018 and Wheeler_2007 for the benefit of analyzing differences and diagnosing the differences to obtain the invention as specified in the claims.

Crary_2018 and Wheeler_2007 does not explicitly teach “providing, by the computer aided manufacturing program, the two dimensional image to an image-to-image translation based machine learning algorithm, wherein the image-to-image translation based machine learning algorithm employs (a)  at least a first neural network portion that learn to generate mask images from training images, and (b) at least a second neural network portion that learns to remove defects from the training images within areas specified by the mask images, wherein the image-to-image translation based machine learning algorithm was previously trained using pairs of input images, each of the pairs of input images being a first image representing differences between a nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface, and a second image representing differences between the nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface with one or more included surface defects;“ nor “receiving, by the computer aided manufacturing program, a translated version of the two dimensional image.”

Isola_2018 makes obvious “providing, by the computer aided manufacturing program, the two dimensional image to an image-to-image translation based machine learning algorithm, employs (a) at least a first neural network portion that learn to generate a  image from training images, and (b) at least a second neural network portion that learns to [make defect free images], (page 2 left column paragraph 2 - 3: “... GANs learn a loss that tries to classify if the output image is real or fake, while simultaneously training a generative model to minimize the loss. Blurry images will not be tolerated since they look obviously fake. Because GANs learn a loss that adapts to the data, they can be applied... suitable for image-to-image translation tasks...”; Figure 2: “Training a conditional GAN... the discriminator, D, learns to classify between fake (synthesized by the generator) and real (edge, photo) tuples. The generator, G, learns to fool the discriminator...”; page 3 left column 1st paragraph: “... the generator G is trained to produce outputs that cannot be distinguished from “real” images by an adversarially trained discriminator, D, which is trained to do as well as possible at detecting the generators “fakes”. This training procedure is diagrammed in Figure 2.

NOTE: There are two neural network portions. G is the generator portion and D is the discriminator portions. These are illustrated in Figure 2.

NOTE: While Isola does not EXPLICITLY recite “a mask” nor “to remove defects from the training images with areas specified by the mask images”, Isola is teaching to find indications of “fake” images. Fake images are images that have some sort of errors that indicate they are synthetic/not genuine. Page 2 left column 2nd paragraph teaches that blurring is such an indicator. page 7 section 4.5 par 1 teaches that visible “structural errors” are used to “validate the perceptual realism” if map images. Therefore; Isola, while not explicitly reciting the word “defect”, does provide at least two examples (i.e., blurring, structural errors) of defects.

Additionally; while Isola does not EXPLICITLY recite a “mask” image, Isola does provide an image from the Generator network (Figure 2: Generator G, Image G(x)). This image is then compared to the training set (Figure 2: Training X) by the Discriminator network (Figure 2: Discriminator D) and, the Discriminator looks at the whole area of this image (Figure 2 G(x)). The Discriminator then provides feedback to the Generator according to the whole area of the image. Therefore; while not EXPLICITLY reciting a “mask” the image G(x) is in fact specifying the area in which the Discriminator is looking for errors/defects. Therefore, the image G(x) functions as a mask.

Also; while Isola does not EXPLICITLY recite “remove defects from the training images”, Isola does teach to have a neural network portion that “minimize this loss” and that “GANs learn a loss that adapts to the data” (page 1 left column paragraph 2) where the “loss” are images which are identifiable as being fake (i.e., having defects such as blurring or structural errors). The result of the “adversarial” training (i.e., the discriminator giving feedback to the generator that improves the generator) is that the generated images (G(x)) have fewer and fewer defects over time. 

Therefore; the GANs disclosed by Isola are in fact removing defects from images within an area defined by an image; however, Isola simply does not recite the phraseology of “mask” nor “to remove defects from the training images with areas specified by the mask images.”)


wherein the image-to-image translation based machine learning algorithm was previously trained using pairs of input images, each of the pairs of input images being a first image representing differences between a nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface, and a second image representing differences between the nominal three dimensional surface and a corresponding morphed version of the nominal three dimensional surface with one or more included surface defects;“ (abstract: “conditional adversarial network... image-to-image translation...” section : “method... GANS are generative models that learn... GANS learn a mapping from observed image...” section 3.1: “... conditional GAN...”; section 4 experiments illustrates various morphed images; section 5 conclusion: “... the results in this paper suggest that conditional adversarial networks are a promising approach...”) and “receiving, by the computer aided manufacturing program, a translated version of the two dimensional image” (it would have been obvious to provide the output of the image translation done by Isola_2018 back to Crary_2018 so that Crary_2018 and “reprint” with a compensation in order to achieve the originally intended dimensions of the 3D printed object as illustrated in the image on page 6).

Crary_2018 and Wheeler_2007 and Isola_2018 are analogous art because they are from the same field of endeavor called image/data processing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Crary_2018 and Isola_2018. The rationale for doing so would have been that Crary_2018 teaches to process highly structured graphical images for the purpose of identifying differences and then to compensate for these differences. Isola_2018 teaches “a promising approach for may image-to-image translation tasks, especially those involving highly structured graphical outputs” (page 9 section 5) using “a general-purpose solution” that “makes it possible to apply the same generic approach to problems that traditionally would require very different loss formulations” (abstract). Therefore, it would have been obvious to combine Crary_2018 and Isola_2018 for the benefit of having a promising approach which general-purpose that can provide a compensation for differences found in the image analysis to obtain the invention as specified in the claims.

While Isola_2018 clearly teaches to use conditional generative adversarial networks (cGANs), and while the instant specification clearly indicates that the claimed image masking is performed in conjunction with conditional adversarial networks (instant specification par 8, 9); Crary_2018 and Wheeler_2007 and Isola_2018 does not explicitly teach “mask” image nor learns to “remove defects from the training images with areas specified by the mask images.”

Nevertheless; LAI_2019 makes obvious “mask” image and learns to “remove defects from the training images with areas specified by the mask images.” (par 39: “... mask processor may be applied... through different types of defect mask models, the conditional generative adversarial networks may effectively repair different types of defects...”; par 2: “... repairing or editing images according to the lightweight conditional generative adversarial networks (cGAN)...”; par 4: “... image processing... construct a conditional generative adversarial network model... trained, proceed with repair of the images... a method of image completion for mending the defects... and improving the implementation in the industry...”

Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 are analogous art because they are from the same field of endeavor called image/data processing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Isola_2018 and LAI_2019.
The rationale for doing so would have been that Isola_2018 teaches to have a conditional generative adversarial network for image processing and LAI_2019 teaches to combine masking with a conditional generative adversarial network for image repair and completion in order to improve the implementation in the industry (par 4, 39). Therefore; it would have been obvious to combine Isola_2018 and LAI_2019 for the benefit of repairing images and improving the implementation in the industry to obtain the invention as specified in the claims.



Claim 10. The limitations of claim 10 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Wheeler_2007 makes obvious “a system comprising: a non-transitory storage medium having instructions of a computer aided manufacturing program stored thereon; and one or more data processing apparatus able to run the instructions of the computer aided manufacturing program to perform operations specified by the instructions of the computer aided manufacturing program; wherein the instructions of the computer aided manufacturing program comprise:” (FIG. 8 84 processor, 99 memory and storage; par 6: “... processor-based system and computer program that afford functionality of the type defined by this method...” par 18: “... computer assisted detection and/or diagnosis (CAD) algorithms, such analysis techniques may be used in... industrial inspection systems...”).

Claim 17. The limitations of claim 17 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Additionally, Wheeler_2007 makes obvious “a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations comprising:” (FIG. 8 84 processor, 99 memory and storage; par 6: “... processor-based system and computer program that afford functionality of the type defined by this method...” par 18: “... computer assisted detection and/or diagnosis (CAD) algorithms, such analysis techniques may be used in... industrial inspection systems...”).

Claim 24. The limitations of claim 1 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1.

Claim 4, 13, 19. Isola_2018 also makes obvious “wherein the image-to-image translation based machine learning algorithm employs (a) conditional generative adversarial networks to learn a mapping from input image to output image and (be a loss function to train the mapping (abstract: “... conditional adversarial networks as a... solution to image-to-image translation... these networks... learn the mapping from input image to output image... also learn a loss function to train this mapping...”).

Claim 5, 14, 21. Isola_2018 also makes obvious “wherein the conditional generative adversarial networks are modified to remove high frequency noise in the output image, wherein the modified conditional generative adversarial network comprises: one or more of deconvolution layer comprising: a resize layer which resizes the input data to the modified devolution layer and a convolution layer which takes the output of the resize layer as input, and performs convolution operations” (page 4: “... the GAN discriminator to only model high-frequency structures... in order to model high-frequency... therefore we design a discriminator architecture – which we term a patchGAN... we run the discriminator convolutionally across the image...”).

Claim 6, 20.  Isola_2018 also makes obvious “further comprising training the image-to-image translation based machine learning algorithm” (abstract: “... conditional adversarial networks as a... solution to image-to-image translation... these networks... learn the mapping from input image to output image... also learn a loss function to train this mapping...”).


Claim 15. Isola_2018 also makes obvious “wherein the means of obtaining comprises means for training the image-to-image translation based machine learning algorithm using automatically produced image pairs” (page 1: “... the learning process is automatic...”; page 2: “... highly desirable... automatically learn a loss function...”).

Claim 16. Crary_2018 makes obvious “comprising means for removing at least one defect from the manufactured object” (page 6: “... reprinted with a scaling factor to compensate for the shrinkage observed...”).


(2) Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 in view of Gerstenberger_1983 (5,220,441).

Claim 2, 11. while Crary_2018 teaches to align the images (page 5) Crary_2018 does not teach the images are greyscale image with sixteen-bit bit depth. Also, wheeler_2007 teaches to align images by registering them by searching for parameter values that produce the best alignment of the images where the quality of the alignment may be based on a comparison of pixel values at all corresponding point in the images (par 22) but does not teach “wherein the two dimensional image is a greyscale image with sixteen-bit bit depth.”

Gerstenberger_1983; however, makes obvious  “wherein the two dimensional image is a greyscale image with sixteen-bit bit depth” (col 2 “... each digitized image is comprised of a respective array of image pixels... and a predetermined encoding resolution (e.g., eight or sixteen bits per pixel, grey scale)...”; col 6: “... grey scale values... sixteen bit resolution...”).

Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 in view of Gerstenberger_1983 are analogous art because they are from the same field of endeavor called data processing/image processing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wheeler_2007 and Gerstenberger_1983. The rationale for doing so would have been that Wheeler_2007 teaches to register (align) at two images and to determine the quality of the alignment of the two images. Gerestenberger_1983 teaches to measure the parallax (alignment/registration) of two images using sixteen bit resolution grey scale. Therefore, it would have been obvious to combine Wheeler_2007 and Gerstenberger_1983 for the benefit of verifying the alignment/registration of two images by using a measurement known as parallax to obtain the invention as specified in the claims.


(3) Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crary_2018 in view of Wheeler_2007 (2007/0003117 A1) in view of Isola_2018  in view of Lai_2019 in view of Dandong_2018 (Rough Machining for Metal Casting, Jan27 2018).

Claim 22. Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 make obvious all the limitations of claim 17 as outlined above. Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 does not explicitly teach “wherein the manufacturing process that generated the manufactured object comprises casting, and the operations further comprise removing at least one casting defect from the manufactured object by milling the manufactured object in accordance with the third three dimensional model of the at least one morphed three dimensional surface.”

Dandong_2018; however, makes obvious “wherein the manufacturing process that generated the manufactured object comprises casting, and the operations further comprise removing at least one casting defect from the manufactured object by milling the manufactured object in accordance with the third three dimensional model of the at least one morphed three dimensional surface” (page 1: “rough machining is important... it can largely reduce the defective rates of castings... after we complete the rough castings... we can do some course machining works, such as milling and lathe... if the required tolerance is out of rough casting tolerance range, then rough machining will be needed. Moreover, deformation is inevitable for rough castings, so rough machining could make the deformed surface more flat...”).

Crary_2018 and Dandong_2018 are analogous art because they are from the same field of endeavor called manufacturing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Crary_2018 and Dandong_2018. The rationale for doing so would have been that Crary_2018 teaches a method for identifying and quantifying manufacturing defects including deformations. Dandong_2018 teaches that manufacturing defects such as deformation are inevitable for rough casting and “so rough machining could make the deformed surface more flat”. Dandong_2018 also teaches the rough machining should leave 0.5 to 1.0 mm machining allowance. Therefore, it would have been obvious to combine Crary_2018 and Dandong_2018 for the benefit of identifying and quantifying defects such as deformation to allow correction of defects while allowing for 0.5 to 1.0mm machining allowance for the further finish machining work to obtain the invention as specified in the claims.



(4) Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crary_2018 in view of Wheeler_2007 (2007/0003117 A1) in view of Isola_2018 in view of Lai_2019 in view of Stavropoulos_2018 (Addressing the challenges for the industrial application of additive manufacturing: Towards a hybrid solution, International Journal of Lightweight Materials and Manufacture, 2018).

Claim 23.  Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 make obvious all the limitations of claim 17 as outlined above. Additionally; Crary_2018 makes obvious “wherein the manufacturing process that generated the manufactured object comprises additive manufacturing” (title “... 3D printed part...”; overview: “... a 3D printer by evaluating its 3D printed part...”) but does not explicitly teach “and the operations further comprise removing at least one support structure remnant from the manufactured object by milling the manufactured object in accordance with the third three dimensional model of the at least one morphed three dimensional surface.”

Stavropoulos_2018; however, makes obvious “and the operations further comprise removing at least one support structure remnant from the manufactured object by milling the manufactured object in accordance with the third three dimensional model of the at least one morphed three dimensional surface” (page 258: “... metal AM process. However, metallic parts produced by AM usually develop large thermal-induced residual stresses... in addition, post machining is usually needed in order to obtain the surface finish required... on top of this, machining is also required to remove baseplates and/or structures in the case of Directed Energy Deposition (DED) processes, in order to be able to efficiently machine a part produced by AM, one must know its exact shape... therefore, a quick and robust 3D scanning and referencing system is required...” page 160: “... an innovative framework for hybrid manufacturing... additive manufacturing process and subtractive (e.e., milling center...”).
Crary_2018 and Wheeler_2007 and Isola_2018 and LAI_2019 and Stavropoulos_2018 are analogous art because they are from the same field of endeavor called manufacturing. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Crary_2018 and Stavropoulos_2018. The rationale for doing so would have been that Crary_2018 teaches a scanning and defect detection system for additive manufacturing. Stravropoulos_2018 teaches that post machining is usually needed for additive manufacturing to remove support structures and teaches to do this; however, a robust scanning and reference system is needed (page 258) and further explicitly teaches to build a hybrid framework that combines additive manufacturing and subtractive manufacturing (i.e., milling) (page 160). Therefore; it would have been obvious to combine Crary_2018 and Stavropoulos_2018 for the benefit of (1) having the needed robust scanning and reference system that allows identification and removal of support structures and also because Stravopoulos_2018 explicitly teaches to combine additive manufacturing with subtractive manufacturing (i.e., milling) to obtain the invention as specified in the claims.


Claim Objections
Claims 7, 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146